DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Status of Claims
This action is in reply to the response filed 04/19/2021.
Claims 1-7, 14 and 16 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s 101 argument.  
Applicant argues that the claims are drawn to a practical application by reflecting an improvement to computer technology. Specifically applicant argues on page 14 of the response.
Starting on page 14 of the response applicant argues the 101 for claim 1 and 5, specifically refereeing to Ex Parte Linden, United States Patent and Trademark Office Appeal 2018-003323, p. 2 (2019). Particularly “The PTAB noted that the use of a trained neural network provided improved performance when compared to traditional methods. Id. at 11. The PTAB looked to several paragraphs and a table included in the application in support of this conclusion. Id. at p. 8.”  
Examiner respectfully disagrees.  
First Examiner notes that PTAB cases are not dispositive and are non-precedential. Furthermore, the fact patterns are not exactly the same as in the cited case therefore it cannot be used to prove eligibility of the instant application. 
Second, the case of Ex Parte Linden is not analogous to the present application. Specifically the abstract idea is a certain method of organizing human activity, specifically fundamental economic practice and advertising, which involves generating bid requests, which includes generating the parametric bid distribution for the digital bid request.  All of which is considered abstract.  The machine learning in the claims improves the abstract idea, and not technology. 
In Ex parte Linden found the claims where  “…the claims do not include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. As such, the claims do not recite a mental process or method of organizing human activity.”  USPTO, PTAB Final Decision, Ex parte Linden, Id.  However the board also indicated that the claims would be integrated into a practical application anyways because the claims "achieves higher performance than traditional methods on hard speech recognition tasks while also being much simpler.”  Id. However, in the present claims the higher performance is not related to improving a technology such as hard speech recognition, but instead to the abstract idea of generating bids therefore does not integrate into a practical application.  
On page 16 of the response applicant argues the 101 regarding claim 14. 
Applicant argument regarding claim 14 is that “training a parametric censored, mixture density machine learning model reduces the computational resources typically used in order to train such a model for use in generating bids.” (Response at 17).  
Examiner disagrees, as the training a parametric censored, mixture density machine learning model is to advance the abstract idea of generate a predicted parametric, multi-modal distribution that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices.  The improvement is an improvement to the abstract idea and not a technological improvement.  
Therefore applicant’s argument regarding claim 14 is not persuasive.   

Applicant argues that the Wang reference does not teach a second distribution and that they mentioned duplication of parts has patentable significates if “a new and unexpected result 

Examiner respectfully disagrees.  

First, Wang may only teach one distribution, but the claims are rejected as a duplication where the teaching of Wang is performed a second time, producing a second distribution as it would be obvious to use Wang a second time for a second bid request from a second user device. This can be shown in Fig. 4 of Wang as compared to Fig. 2A and B of the Present application.  In both, Wang and the parent application, information is received from a user, and that information is used to generate  a bid distribution and variance. As the bid requests are from different remote devices the information regarding the bid request is different.  This will lead to different results including different distributions and variances.  As Wang teaches in paragraph [0059] “If the user attributes of user data 506 match or are generally similar to the user attributes in historical impression information 514 for the impression (e.g., matching and/or similar demographics, matching and/or similar geographical attributes, etc.), the click probability for the impression may have a relatively high value (e.g., close to 1). If the user attributes of user data 506 do not match or are generally different the user attributes in historical impression information 514 for the impression (e.g., different demographics (e.g., different sex, age, etc.), different geographical attributes, etc.), the click probability for the impression may have a relatively low value (e.g., close to 0).” The results are dependent on the specific information supplied by the user, and the results are different depending on the different input information.  
Applicant’s second argument is that Wang does not teach two variances based on different distributions.  
Examiner respectfully disagrees, as discussed above the distributions are different if the input information is different.  As a result, it would be predictable for the variance of the two distributions to be predictable as preforming this process on two different request would result in different distributions.  
Therefore, applicant’s arguments regarding claim 5 is not persuasive.  

Regarding applicant’s argument’s regarding claim 14.  
Applicant appears to argue that none of the references teach “analyzing a training bid request utilizing the parametric censored, mixture density machine learning model to generate a predicted parametric, multi-modal distribution" that "comprises a plurality of predicted parametric variances that reflect measures of deviation corresponding to the predicted parametric, multi-modal distribution." Which includes the newly added element that the plurality of predicted parametric variances “that reflect measures of deviation corresponding to the predicted parametric, multi-modal distribution.”  
Examiner respectfully disagrees, as Han teaches finding the variance to multi-modal distribution as Han used multimodal distribution, as seen in Fig. 1B of Han and still finds the variance. 
Furthermore, the newly added claim language is simply a definition of variance that would be known to a person of ordinary skill in the art.  
Therefore applicant’s arguments regarding 35 U.S.C. 103 is not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
	The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 14 and product Claim 5.  Claim 1 recites the limitations of:
 In a real-time digital bidding environment for distributing digital content to client devices over a network as client devices access digital assets from a remote server, a computer- implemented method for accurately and flexibly generating and transmitting real-time digital bids based on parametric bid distributions comprising:
identifying a first digital bid request for providing digital content to a first remote client device and a second digital bid request for providing additional digital content to a second remote client device;
generating, utilizing a parametric censored machine learning model, a first a parametric bid distribution having a first variance for the first digital bid request and a second parametric bid distribution having a second variance that differs from the first variance for the second digital bid request; 
generating a first digital bid for providing the digital content to the first remote client device based on the parametric bid distribution and a second digital bid for providing the additional digital content to the second remote client device based on the second parametric bid distribution.

	These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial or legal interactions specifically advertising, marketing or sales activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice commercial or legal interactions specifically advertising, marketing or sales activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 5 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
	The claims are also abstract under mental processes as Claim 1, for example, does not even require a computer to perform any of the steps.
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a client devices, remote server and network (Claim 1) a  non-transitory computer readable storage medium, a processor  (Claims 5 and 14). The i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5 and 14 are directed to an abstract idea without a practical application.  
	Furthermore, the claims recite the additional elements of “performing a step for training a parametric censored machine learning model to generate parametric bid distributions for digital bid requests.”, “each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices” and “that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices”. The additional elements do not amount to significantly more than extra solution activity, because the additional element amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea 
	The claim is not patent eligible. Steps such as performing repetitive calculations are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 5, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 6-13 and 15-20 further define the abstract idea that is present in their respective independent claims 1, 5, and 14 thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 6-13 and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG PUB US 2012/0284128 A1) hereafter “Wang” and further in view of Ping Wang (Machine Learning for Survival Analysis: A Survey)


Regarding Claim 1

(NOTE: NO patentable weight is given for intended use language of “for providing the digital content to the first/second remote client device” as the digital content is never provided.)

In a real-time digital bidding environment for distributing digital content to client devices over a network as client devices access digital assets from a remote server, a computer- implemented method for accurately and flexibly generating and transmitting real-time digital bids based on parametric bid distributions comprising: identifying a first digital bid request for providing digital content to a first remote client device and a second digital bid request for providing additional digital content to a second remote client device; (See at least Wang [0052] and [0062]: [0052] “As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value).” and [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”
 (NOTE: as stated in Wang [0045] “any number of advertiser systems 108 and/or other networked entities may be present in network 100 that are capable of transmitting requests for supply forecasts to advertisement supply forecasting system 110.” As such it would be obvious would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B)))

generating, utilizing a parametric censored machine learning model, a first parametric bid distribution having a first variance for the first digital bid request and a second parametric bid distribution having a second variance that differs from the first variance for the second digital bid request; and (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)  (NOTE: As stated above, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request, therefore creating a second parametric bid distribution having a second variance and as discussed in Wang paragraph [0053] “ Any number and combination of these and/or alternative attributes may be specified in a contract, including tens of attributes, hundreds of attributes, thousands of attributes, and even greater numbers of attributes” making it unlikely that two requests from different client devise would be identical.  Therefore, the first and second parametric bid distribution and variance are different. (See MPEP 2144.04(VI)(B))).

(NOTE: NO patentable weight is given for intended use language of “for providing the digital content to the first/second remote client device” as the digital content is never provided.)
generating a first digital bid for providing the digital content to the first remote client device based on the first parametric bid distribution and a second digital bid for providing the additional digital content to the second remote client device based on the (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”) .”)  (NOTE: As stated above, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request, therefore creating a second digital bid for providing the additional content to the second remote client device.  (See MPEP 2144.04(VI)(B))).
However Wang and Han do not specifically teach a “parametric censored machine learning model”  

However Ping Wang teaches at least at (page 13 section 3.3 Parametric Models) “The parametric censored regression models assume that the survival times or the logarithm of the survival times of all instances in the data follow a particular theoretical distribution [Lee and Wang 2003].”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic 


Regarding Claim 4
Wang teaches:
The computer-implemented method of claim 1, wherein identifying at least one of the first digital bid request or the second digital bid request comprises identifying bid request characteristics comprising at least one of a client device type, a client device location, a user gender, a user age, a publisher, publisher verticals, or digital auction type.  (See at least Wang [0057] “User data 510 includes the attributes of users (demographic attributes, geographical attributes, etc.) that the requester desires to target.”)
Regarding Claim 5
Wang teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: determine a first digital bid request for providing digital content to a remote client device accessing a digital asset via a remote server; (See at least Wang [0052] and [0062]: [0052] “As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value).” and [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”

in response to determining the first digital bid request, and while the remote client device is accessing the digital asset via the remote server: utilize a parametric censored machine learning model to generate a first parametric bid distribution comprising a first parametric variance that reflects a measure of deviation corresponding to the first parametric bid distribution based on the first digital bid request, (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.” 

generate a first digital bid for providing the digital content to the remote client device based on the first parametric bid distribution. (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”)

determine a second digital bid request for providing one or more items of digital content to the remote client device accessing one or more digital assets via the remote server; and (See at least Wang [0052] and [0062]: [0052] “As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value).” and [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”) (NOTE: this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B))) 
in response to determining the second digital bid request, and while the remote client device is accessing the one or more digital assets via the remote server: utilize the parametric censored machine learning model to generate a second parametric bid distribution comprising a second parametric variance that differs from the first parametric variance and reflects an additional measure of deviation corresponding to the second parametric bid distribution based on the second digital bid request; and (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)  (NOTE: this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B)))
generate a second digital bid for providing the one or more items of digital content to the remote client device based on the second parametric bid distribution. (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”) (NOTE: this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B)))


However Wang and Han do not specifically teach a “parametric censored machine learning model”  

However Ping Wang teaches at least at (page 13 section 3.3 Parametric Models) “The parametric censored regression models assume that the survival times or the logarithm of the survival times of all instances in the data follow a particular theoretical distribution [Lee and Wang 2003].”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang and Han with machine learning for survival analysis of Ping Wang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 

Regarding Claim 13
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 13 depends as discussed above.
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine at least one of the first digital bid request or the second digital bid request by identifying bid request characteristics comprising at least one of a client device type, a client device location, a user gender, a user age, a publisher, publisher verticals, or digital auction type. (See at least Wang [0057] “User data 510 includes the attributes of users (demographic attributes, geographical attributes, etc.) that the requester desires to target.”

Claim 2-3, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1 and 5 and further in view of Han et al. (PG PUB US 2018/0365674 A1) hereafter “Han” 

Regarding Claim 2 

Wang does not specifically teach: “wherein generating, utilizing the parametric censored machine learning model, the first parametric bid distribution and the second parametric bid distribution comprises generating, utilizing a parametric censored, mixture density machine learning model, a first parametric, multi- modal distributions distribution for the first digital bid request and a second parametric, multi- modal distribution for the second digital bid request.” 
However Han teaches:  (See at least Han  [0004], [0078] and (Fig. 1B): [0004] “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by the one or more processors, cause the one or more processors to …  determine one or more sample statistical distributions for a probabilistic transaction model by using one or more machine learning techniques” and  [0078] “In some implementations, transaction simulation platform 220 may determine a sample statistical distribution using a probabilistic transaction model other than a GMM. For example, transaction simulation platform 220 may determine a sample statistical distribution using another type of mixture model, such as a GAN, a mixture density model, a probability mixture model, a flexible mixture model, and/or the like.”  And (Fig. 1B) which shows a multi modal distribution
(NOTE:As stated above it would be obvious to a person of ordinary skill in the art to use the teachings of Han a second time for a second parametric bid distribution when used on a second digital bid request.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because "[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012]) Therefore, Claim 2, is obvious over the disclosure of Wang and Han in view of Ping Wang


Regarding Claim 3
The method of claim 2, wherein at least one of the first parametric, multimodal distribution  or the second parametric, multi-modal distribution comprises a plurality of parametric means, a plurality of parametric variances, and a plurality of mixture weights. (See at least Wang [0013] "The determined parametric distribution has a mean and a variance." And [0068] "Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412."
However Wang does not specifically teach weight
However Han teaches
 [0077] Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because "[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant 

Regarding Claim 6
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 6 depends as discussed above.
However Wang does not specifically teach “the parametric censored machine learning model comprises a parametric censored, mixture density machine learning model trained to generate parametric, multi-modal distributions, and the instructions, when executed by the at least one processor, cause the computing device to utilize the parametric censored machine learning model to generate the parametric bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a parametric, multi-modal distribution.”

However Han teaches:
the parametric censored machine learning model comprises a parametric censored, mixture density machine learning model trained to generate parametric, multi-modal distributions, and (See at least Han  [0078] and (Fig. 1B): [0078] “In some implementations, transaction simulation platform 220 may determine a sample statistical distribution using a probabilistic transaction model other than a GMM. For example, transaction simulation platform 220 may determine a sample statistical distribution using another type of mixture model, such as a GAN, a mixture density model, a probability mixture model, a flexible mixture model, and/or the like.”  And (Fig. 1B) which shows a multi modal distribution
further comprising instructions that, when executed by the at least one processor, cause the computing device to: utilize the parametric censored machine learning model to generate the first parametric bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a first parametric, multi-modal distribution; and utilize the parametric censored machine learning model to generate the second parametric bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a second parametric, multi-modal distribution.  (See at least Han [0004] “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by the one or more processors, cause the one or more processors to …  determine one or more sample statistical distributions for a probabilistic transaction model by using one or more machine learning techniques”) (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Han a second time for a second parametric bid distribution. (See MPEP 2144.04(VI)(B)))
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction 

Regarding Claim 7
Wang, Han, and Ping Wang teaches all the limitations of claim 6 which claim 7 depends as discussed above.
Wang teaches:
The non-transitory computer readable storage medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to: utilize the parametric censored, mixture density machine learning model to generate the first parametric, multi-modal distribution by utilizing the parametric censored, mixture density machine learning model to generate a first plurality of parametric variances, a first plurality of parametric means, and a first plurality of mixture weights and utilize the parametric censored, mixture density machine learning model to generate the second parametric, multi-modal distribution by utilizing the parametric censored, mixture density machine learning model to generate a second plurality of parametric variances that differs from the first plurality of parametric variances, a second plurality of parametric means that differs from the first plurality of parametric means, and a second plurality of mixture weights. (See at least Wang “Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”  (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second parametric, multi-modal distribution. (See MPEP 2144.04(VI)(B)))

However, Wang does not specifically teach a plurality of means, variances and weights. 

However Han teaches:
At least at [0077] Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in 

Regarding Claim 8
Wang, Han, and Ping Wang teaches all the limitations of claim 7 which claim 8 depends as discussed above.
The non-transitory computer readable storage medium of claim 7 wherein at least one of the first plurality of parametric variances or the second plurality of parametric variances comprises at least four parametric variances.
(NOTE: this elements contains conditional language, where only one of the first or second plurality of parametric variances requires at least four parametric variances)
The combined references teach more than one variance.  They do not explicitly teach at least four parametric variances.  However, one of ordinary skill in the art would recognize that additional variances from a maximization step can include at least four variances.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that at least four parametric variances can be used when preforming a maximization step, which generated additional values.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of parametric variances and would provide predictable results.

Regarding Claim 9
Wang, Han, and Ping Wang teaches all the limitations of claim 7 which claim 9 depends as discussed above.
Wang does not specifically teach, “wherein at least one of the first plurality of parametric variances or the second plurality of parametric variances comprises a parametric variance having a different value than other parametric variances of the first plurality of parametric variances and the second plurality of parametric variances.”
However Han teaches: 
At least at [0077] “If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012]) Therefore, Claim 9, is obvious over the disclosure of Wang and Han in view of Ping Wang

Regarding Claim 10
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 10 depends as discussed above.
Wang teaches:
wherein the instructions, when executed by the at least one processor, cause the computing device to generate the first digital bid for providing the digital content to the remote client device based on the first parametric bid distribution by: utilizing the first parametric bid distribution to identify an increased probability of return for a reduced cost; and generating the (See at least Wang [0008] In NGD pricing deals, such as a deal using CPM pricing, an advertiser is forced to pay the same amount for every impression. However, not every impression is of equal value to the advertiser. The value of a particular impression to an advertiser may depend on various factors, such as the position of the impression on a web page, attributes of the user viewing the web page, and/or further factors. It is highly inefficient for an advertiser running a $3 fixed CPM campaign to pay $3.00 for an impression that is only worth $2.25 to the advertiser. Dynamic CPM (dCPM) pricing is a form of advertisement pricing that enables advertisers to vary their bid price based on the perceived value of every individual impression and based on their return-on-investment (ROI) goals. dCPM pricing enables improved price efficiency, such that advertisers pay more for high value impressions and less for low value impressions. (Emphasis added)

Regarding Claim 12
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 12 depends as discussed above.
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine a third digital bid request for providing the one or more items of digital content to a second remote client device accessing the one or more digital assets via the remote server; (See at least Wang [0052] and [0062]: [0052] As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value). [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.” (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))

in response to determining the third digital bid request, and while the second remote client device is accessing the one or more digital assets via the remote server: utilize the parametric censored machine learning model to generate a third parametric bid distribution comprising a third parametric variance based on the third digital bid request, the third parametric variance having a different value than the first parametric variance; and (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”   (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))

generate a third digital bid for providing the one or more items of digital content to the second remote client device based on the third parametric bid distribution.  (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”) (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))
However Wang does not specially teach “the third parametric variance having a different value than the first parametric variance and the second parametric variance;” 
However Han teaches:
At least at [0077]“If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction 

However Wang and Han do not specifically teach a third digital bid request, and a second remote client device and a third generated bid.
However the combined references teaches responding to a digital bid request from a remote client device and generating a bid.  They do not explicitly teach a third digital bid request, from a second remote client device and generating a second generated bid.  However one of ordinary skill in the art would recognize that a second digital bid request, from a second remote client device and generating a second bid could be used 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a third bid request would be submitted by a second remote client device and then generate a third bid.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of generating bid requests and would provide predictable results.



Claim 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG PUB US 2012/0284128 A1) hereafter “Wang” and further in view of Ping Wang .

Regarding Claim 14
Wang teaches:
at least one processor; (See at least Wang [0110] “Computer 1800 includes one or more processors (also called central processing units, or CPUs), such as a processor 1804. Processor 1804 is connected to a communication infrastructure 1802, such as a communication bus. In some embodiments, processor 1804 can simultaneously operate multiple computing threads.” 
wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and (See at least Wang “Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”

However Wang does not teach: 

at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: train a parametric censored, mixture density machine learning model to generate bid distributions for bid requests by: [0071] and (Fig. 1B): [0071] “In some implementations, transaction simulation platform 220 may use a machine learning technique to train a probabilistic transaction model. For example, transaction simulation platform 220 may train a probabilistic transaction model using one or more configuration parameters. A configuration parameter (e.g., a Gaussian mixture) may be used to approximate a sample statistical distribution, and may include a value indicating a mean, a standard deviation, a weight, and/or the like. In this case, transaction simulation platform 220 may use machine learning to iteratively modify configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution.”   And (Fig. 1B) which shows a multi modal distribution
wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances that reflect measures of deviation corresponding to the predicted parametric, multi-modal distribution, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and (See at least Han At least at [0077] Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value.”
modify the parametric censored, mixture density machine learning model by comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with a training real-time bidding result corresponding to the training bid request.  (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. In this case, transaction simulation platform 220 may compare the MDL value to a threshold value to determine whether the additional values satisfy a threshold level of similarity with the transaction values associated with the actual statistical distribution. If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in 

However Wang and Han do not specifically teach a “parametric censored machine learning model”  

However Ping Wang teaches at least at (page 13 section 3.3 Parametric Models) “The parametric censored regression models assume that the survival times or the logarithm of the survival times of all instances in the data follow a particular theoretical distribution [Lee and Wang 2003].”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang and Han with machine learning for survival analysis of Ping Wang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of 

However Wang, Han and Ping Wang do not specifically teach “each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices” and “that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices,”
However Cui teaches:
“each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices” (See at least Cui [0045] “In one embodiment, the forecaster 112 receives campaign info 202, which is used to return a number of samples and the number of impressions for each sample as part of the SF 302. Each sample may be a representative impression of the matched impressions: The samples may be sent to the bid landscape forecasting service 304 ("BLS") to estimate the winning bid distribution for each sample. BLS 304 is for winning bid distribution estimation and may estimate the win rate. The winning bid distribution may be used to predict a win rate of the campaign based on its calculated eCPM. The estimated win rate may be used to calculate the won impressions the NGD system actually delivered. The won impressions may equal the product of the available impressions times the win rate times the participation rate.”
and “that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices,” (See at least Cui [0012] “In NGD advertising a spot auction may be run for every ad slot on the publisher's page, in which advertisers with matching target profiles participate. The ads may be ranked based on their expected revenue and the winning ad is displayed. Estimating the expected revenue for pay-per click and post-click conversion payment models requires knowing the probability that the user will click on the candidate ad if shown in that ad slot on the publisher's page. An NGD system may rely on machine learning models to forecast the click probability of eligible CPC/CPA ads. These models may be trained using data collected from live systems. The identity of the users, publishers and ads may be used as features in such models, together with other high level category information. For ads that have been in the system for a long period of time, the forecasting of click probability using identifier based features may be generally reliable, however it becomes more difficult for new ads and new campaigns.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping-Wang with the campaign performance forecasting for non-guaranteed delivery advertising of Cui since the claimed invention is merely a combination of old elements and in the combination each element merely would have 

Regarding Claim 16
Wang, Han, Ping Wang and Cui teaches all the limitations of claim14 which claim 16 depends as discussed above.
Wang does not specifically teach “the plurality of predicted parametric means comprises a first predicted parametric mean for a first predicted distribution and a second predicted parametric mean for a second predicted distribution, the plurality of predicted parametric variances comprises a first predicted parametric variance that reflects a measure of deviation corresponding to the first predicted distribution and a second predicted parametric variance that reflects an additional measure of deviation corresponding to the second predicted distribution, the plurality of predicted mixture weights comprises a first predicted mixture weight corresponding to the first predicted distribution and a second predicted mixture weight corresponding to the second predicted distribution, and further comprising instructions that, when executed by the at least one processor, cause the system to generate the predicted parametric, multi-modal distribution by combining the first predicted distribution and the second 

However Han teaches:
the plurality of predicted parametric means comprises a first predicted parametric mean for a first predicted distribution and a second predicted parametric mean for a second predicted distribution,  (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 
the plurality of predicted parametric variances comprises a first predicted parametric variance that reflects a measure of deviation corresponding to the first predicted distribution and a second predicted parametric variance that reflects an additional measure of deviation corresponding to the second predicted distribution (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 

the plurality of predicted mixture weights comprises a first predicted mixture weight corresponding to the first predicted distribution and a second predicted mixture weight corresponding to the second predicted distribution, (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 

Further comprising instructions that, when executed by the at least one processor, cause the system to generate the predicted parametric, multi-modal distribution by combining the first predicted distribution and the second predicted distribution based on the first predicted mixture weight and the second predicted mixture weight. (See at least Han [0077]. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. In this case, transaction simulation platform 220 may compare the MDL value to a threshold value to determine whether the additional values satisfy a threshold level of similarity with the transaction values associated with the actual statistical distribution. If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012]) Therefore claim 12 is obvious over Wang, Ping-Wang, and Cui in view of Han

Regarding Claim 18
Wang, Han, and Ping Wang teaches all the limitations of claim14 which claim 18 depends as discussed above.
Wang does not specifically teach “wherein the plurality of predicted parametric variances comprises a first predicted parametric variance and a second predicted parametric variance having a different value than the first predicted parametric variance.”
However Han teaches: 
At least at [0077] “If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction 

Regarding Claim 19
Wang, Han, and Ping Wang teaches all the limitations of claim 14 which claim 19 depends as discussed above.
Wang teaches:
further comprising instructions that, when executed by the at least one processor, cause the system to: identify a digital bid request for providing digital content to a remote client device accessing a digital asset via a remote server; (See at least Wang [0052] and [0062]: [0052] As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value). [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”
“in response to identifying the digital bid request, utilize the trained parametric censored, mixture density machine learning model to generate a parametric, multi-modal distribution;  (see at least Wang “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)

generate a digital bid for providing the digital content to the remote client device based on the parametric, multi-modal distribution. (See at least Wang [0068]and fig. 1b: {0068] Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.” And (Fig. 1B) which shows a multi modal distribution

Regarding Claim 20
Wang, Han, and Ping Wang teaches all the limitations of claim19 which claim 20 depends as discussed above.
Wang teaches :
wherein the instructions, when executed by the at least one processor, cause the system to generate the digital bid for providing the digital content to the remote client device based on the parametric, multi-modal distribution by: utilizing the parametric, multi-modal distribution to identify an increased probability of return for a reduced cost; and generating the digital bid based on the increased probability of return for the reduced cost. (See at least Wang [0008] In NGD pricing deals, such as a deal using CPM pricing, an advertiser is forced to pay the same amount for every impression. However, not every impression is of equal value to the advertiser. The value of a particular impression to an advertiser may depend on various factors, such as the position of the impression on a web page, attributes of the user viewing the web page, and/or further factors. It is highly inefficient for an advertiser running a $3 fixed CPM campaign to pay $3.00 for an impression that is only worth $2.25 to the advertiser. Dynamic CPM (dCPM) pricing is a form of advertisement pricing that enables advertisers to vary their bid price based on the perceived value of every individual impression and based on their return-on-investment (ROI) goals. dCPM pricing enables improved price efficiency, such that advertisers pay more for high value impressions and less for low value impressions. (Emphasis added)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 5, and further in view of Magdon-Ismmail et al. (PG PUB US 2008/0195462 A1).
Regarding Claim 11 
Wang, Han, and Ping Wang teaches all the limitations of claims 5 and 14 which claims 11 and 17 depends as discussed above.
Wang teaches:
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to utilize the parametric censored machine learning model to generate the first parametric bid distribution and the second parametric bid distribution by utilizing a neural network to generate the first parametric bid distribution and the second parametric bid distribution (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.” 

Wang, Han and Ping Wang do not specifically teach “wherein the parametric censored machine learning model comprises a neural network.”
However Magdon-Ismmail teaches:
At least at [0067] A variety of tools already exist in AI machine learning to perform such fits ranging from non -parametric models (Kernel estimators) to parametric models (Linear regression, neural networks, support vector machines, clustering based classification algorithms such as radial basis function networks)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping Wang with Method for collecting and correlating data from information sources to deliver more relevant and effective advertising of Magdon-Ismail since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claim 14 above, and further in view of Magdon-Ismmail et al. (PG PUB US 2008/0195462 A1).
Regarding Claim 17
Wang, Han, and Ping Wang teaches all the limitations of claim 14 which claim 17 depends as discussed above.
Wang teaches:
The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to train wherein the parametric censored, mixture density machine learning model comprises to generate the bid distributions for the bid requests by training a neural network to generate the bid distributions for the bid requests. (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)
Wang, Han and Ping Wang do not specifically teach “wherein the parametric censored machine learning model comprises a neural network.”
However Magdon-Ismmail teaches:
At least at [0067] A variety of tools already exist in AI machine learning to perform such fits ranging from non -parametric models (Kernel estimators) to parametric models (Linear regression, neural networks, support vector machines, clustering based classification algorithms such as radial basis function networks)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han, Ping Wang and Cui with Method for collecting and correlating data from information sources to deliver more relevant and effective advertising of Magdon-Ismail since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 14 above, and further in view of Schulz-Trieglaff et al. (PG PUB US 2019/0220704 A1).
Regarding Claim 15
Wang, Han, and Ping Wang teaches all the limitations of claims 14 which claims 15 depends as discussed above.
Wang, Han, and Ping Wang do teaches  specifically teach “when executed by the at least one processor, cause the system to, based on comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with the training real-time bidding result corresponding to the training bid request,” as discussed in above in claim 14.
However Wang, Han, and Ping Wang do not specifically teach “modify internal parameters of the parametric censored, mixture density machine learning model using a loss function.”
However Schulz – Trieglaff teaches:
At least at [0040]   “Another core element in the training of deep neural networks is regularization, which refers to strategies intended to avoid overfitting and thus achieve good generalization performance. For example, weight decay adds a penalty term to the objective loss function so that weight parameters converge to smaller absolute values. Dropout randomly removes hidden units from neural networks during training and can be considered an ensemble of possible subnetworks. To enhance the capabilities of dropout, a new activation function, maxout, and a variant of dropout for recurrent neural networks called rnnDrop have been proposed. Furthermore, batch normalization provides a new regularization method through normalization of scalar features for each activation within a mini-batch and learning each mean and variance as parameters.” 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping Wang with deep learning –based variant classifier of Schilz-Trieglaff since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “The goal of training deep neural networks is optimization of the weight parameters in each layer, which gradually combines simpler features into complex features so that the most suitable hierarchical representations can be learned from data.” (Schilz-Trieglaff [0039] Therefore, Claim 15, is obvious over the disclosure of Wang, Han, Ping Wang and Cui in view of Schilz-Trieglaff.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENNETH BARTLEY/Primary Examiner, Art Unit 3693